SECURITYHOLDERS’ AGREEMENT
 
This Securityholders’ Agreement (this “Agreement”) is made and entered into as
of October 5, 2010, by and among Vicis Capital Master Fund, a sub-trust of Vicis
Capital Series Master Trust, a unit trust organized and existing under the laws
of the Cayman Islands (“Vicis”), Physicians Interactive Inc., a Delaware
corporation (“PI”), and OptimizeRx Corporation, a Nevada corporation (the
“Company”).


R E C I T A L S


WHEREAS, Vicis owns shares of the Company’s Series A Convertible Preferred
Stock, par value $.001 per share (the “Series A Preferred Stock”), and Series B
Convertible Preferred Stock, par value $.001 per share (the “Series B Preferred
Stock”), and a Warrant to purchase shares of Common Stock of the Company (the
“Vicis Warrant”).


WHEREAS, pursuant to the Securities Purchase Agreement, dated of even date
herewith, between the Company and PI (the “PI Purchase Agreement”), PI is
purchasing from the Company a Secured Promissory Note in the principal amount of
$1,000,000 (the “Note”), a Warrant to Purchase Common Stock, and a Contingent
Warrant to Purchase Common Stock (together, the “PI Warrants”).


WHEREAS, PI’s obligation to consummate the transactions contemplated by the PI
Purchase Agreement is conditioned upon the execution and delivery of this
Agreement.


NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
 1.           Definitions.  Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to such terms in the PI Purchase
Agreement.
 
 2.           Deferral of Maturity Date.  Vicis, on behalf of itself and its
transferees of Series A Preferred Stock and Series B Preferred Stock, agrees
that it (i) hereby defers the Maturity Date of the Series A Preferred Stock and
Series B Preferred Stock (as such Maturity Dates are set forth in Article 9 of
each of the Certificates of Designation, Preferences, and Rights of the Series A
Preferred Stock and Series B Preferred Stock) to the Maturity Date of the Note,
and (ii) shall not at any time prior to the Maturity Date of the Note exercise
any option available to the holders of (a) Series B Preferred Stock pursuant to
Article 9 of the Certificate of Designation, Preferences, and Rights of Series B
Convertible Preferred Stock of the Company or (b) Series A Preferred Stock
pursuant to Article 9 of the Certificate of Designation, Preferences, and Rights
of Series A Convertible Preferred Stock of the Company.
 
 3.           Amendment to Preemptive Right.  With respect to Vicis’s rights
under Section 1.5 of the Securities Purchase Agreement, dated June 4, 2010, by
and between Vicis and the Company (the “Series B Purchase Agreement”) to
participate up to 100% of each financing of the Company that involves the sale
of securities of the Company (other than Permitted Issuances (as defined in the
Series B Purchase Agreement)), Vicis and the Company agree to reduce Vicis’s
participation right from up to 100% of each such financing to up to 70% of each
such financing (provided that Vicis shall continue to have the right to
participate up to 100% of any financing of the Company that involves the sale of
securities of the Company with respect to any such financing in which PI
declines to participate), and hereby amend Section 1.5 of the Series B Purchase
Agreement to replace 100% with 70% (except that Vicis shall continue to have the
right to participate up to 100% of any financing of the Company that involves
the sale of securities of the Company with respect to any such financing in
which PI declines to participate).  PI shall be an intended third party
beneficiary of such amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Voting.
 
(a)           In the event that PI notifies Vicis that it has exercised its
election under Section 7.17 of the PI Purchase Agreement, Vicis hereby agrees,
for so long as Section 7.17 of the PI Purchase Agreement is effective, to vote,
or cause to be voted, all shares of capital stock of the Company with respect to
which Vicis or its affiliates now or hereafter owns or has voting control, from
time to time and at all times, in whatever manner as shall be necessary in
furtherance of effecting, to the fullest extent Vicis is entitled to vote or
cause to be voted on such matter, that: (i) at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders, the designee of PI shall be elected to the
Company’s Board of Directors; (ii) no director designated by PI pursuant to
Section 7.17 of the PI Purchase Agreement may be removed from office unless such
removal is directed or approved by the affirmative vote of PI; (iii) any
vacancies created by the resignation, removal or death of a director designated
by PI pursuant to Section 7.17 shall be filled by a substitute designee of PI;
and (iv) upon the request of PI to remove a director it has designated pursuant
to Section 7.17 of the PI Purchase Agreement, such director shall be removed.
 
 (b)           To the extent that Vicis has exercised its rights as a holder of
Series B Preferred Stock pursuant to Article 6 of the certificate of
designation, preferences and rights of the Series B Preferred Stock, PI hereby
agrees to vote, or cause to be voted, all shares of capital stock of the Company
with respect to which PI or its affiliates now or hereafter owns or has voting
control, from time to time and at all times, in whatever manner as shall be
necessary in furtherance of effecting, to the fullest extent PI is entitled to
vote or cause to be voted on such matter, that: (i) at each annual or special
meeting of the stockholders at which an election of directors is held or
pursuant to any written consent of the stockholders, the designee of Vicis shall
be elected to the Company’s Board of Directors; (ii) no director designated by
Vicis pursuant to Article 6 of the certificate of designation, preferences and
rights of the Series B Preferred Stock may be removed from office unless such
removal is directed or approved by the affirmative vote of Vicis; (iii) any
vacancies created by the resignation, removal or death of a director designated
by Vicis pursuant to Article 6 of the certificate of designation, preferences
and rights of the Series B Preferred Stock shall be filled by a substitute
designee of Vicis; and (iv) upon the request of Vicis to remove a director it
has designated pursuant to Article 6 of the certificate of designation,
preferences and rights of the Series B Preferred Stock, such director shall be
removed.
 
 
2

--------------------------------------------------------------------------------

 


5.           Approvals and Waiver of Warrant Adjustment and Preemptive
Rights.  Vicis hereby grants such approvals and consents as are necessary in
order for the Company to execute the PI Purchase Agreement and consummate the
transactions contemplated thereby, including the execution and/or delivery of
the Transaction Documents.  Solely in connection with the PI Purchase Agreement
and the transactions contemplated thereby, Vicis hereby irrevocably waives and
releases the Company from (i) any obligation of the Company to adjust the
Warrant Price or the number of shares of Common Stock issuable upon exercise of
the Vicis Warrant under Section 4 of the Series B Warrant, and (ii) any
obligations to Vicis pursuant to Section 1.5 of the Series B Purchase Agreement.
 
6.           Legend on Share Certificates and Warrants.
 
(a)           Vicis agrees that on the date hereof it shall cause to be affixed
to the certificates representing all of the shares of the Series A Preferred
Stock and Series B Preferred Stock held by it and to the Vicis Warrant and the
certificates representing all of the shares of Common Stock into which the Vicis
Warrant has been exercised the following legend:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SECURITYHOLDERS’ AGREEMENT, AS MAY
BE AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN
REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE
PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF THAT SECURITYHOLDERS’ AGREEMENT, INCLUDING A
VOTING AGREEMENT AND CERTAIN RESTRICTIONS ON THE EXERCISE OF ITS RIGHTS TO CAUSE
A REDEMPTION OF THE SHARES.”
 
(b)           PI and the Company agree that the PI Warrants and the certificates
representing all of the shares of Common Stock into which the PI Warrants have
been exercised shall bear the following legend:


“THE SECURITIES EVIDENCED HEREBY AND ANY SECURITIES INTO WHICH THESE SECURITIES
ARE EXERCISABLE ARE SUBJECT TO A SECURITYHOLDERS’ AGREEMENT, AS MAY BE AMENDED
FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SECURITIES THE PERSON ACCEPTING
SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF THAT SECURITYHOLDERS’ AGREEMENT, INCLUDING A VOTING AGREEMENT.”


(c)           The Company, by its execution of this Agreement, agrees that it
will cause the certificates evidencing the shares of capital stock issued to
Vicis and PI or their respective transferees and assigns after the date hereof
to bear the legend required by this Section 6, and it shall supply, free of
charge, a copy of this Agreement to any holder of a certificate evidencing such
shares upon written request from such holder to the Company at its principal
office.  The parties to this Agreement do hereby agree that the failure to cause
the certificates evidencing the shares or the Vicis Warrant or PI Warrants to
bear the legend required by this Section 6 and/or the failure of the Company to
supply, free of charge, a copy of this Agreement as provided hereunder shall not
affect the validity or enforcement of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


 7.           Notices.  All notices required to be given to any of the parties
to this Agreement shall be in writing and shall be deemed to have been
sufficiently given for all purposes when presented personally to such party or
sent by certified or registered mail, return receipt requested, with proper
postage prepaid, or any national overnight delivery service, with proper charges
prepaid, to such party at its address set forth below:
 
if to the Company:
 
OptimizeRx Corporation
407 Sixth Street
Rochester, MI 48307
Attention: H. David Lester
Phone:  (248) 651-6558
Fax:  (248) 651-6748


with a copy to:
 
Joseph J. DeVito, Esq.
Howard & Howard Attorneys PLLC
450 West Fourth Street
Royal Oak, MI 48067
Phone:  (248) 723-0323
Fax:  (248) 645-1568
Email:  jjd@h2law.com


if to PI:
 
Physicians Interactive Inc.
100 Locke Drive
Marlborough, MA 01752
Attn: Donato J. Trumato
Phone:  (508) 460-6500
Fax:  (508) 460-6510


 
with a copy to:
 
Robert Ott, Esq.
Arnold & Porter LLP
1600 Tysons Boulevard
Suite 900
McLean, VA 22102
Phone:  (703) 720-7005
Fax:  (703) 720-7399
 
 
4

--------------------------------------------------------------------------------

 


if to Vicis:
Vicis Capital Master Fund
445 Park Avenue
19th Floor
New York, NY 10022
Attn: Shad Stastney
Phone:  (212) 909-4600
Fax:  (212) 909-4601
 
with a copy to:
 
Hoyt R. Stastney, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, WI 53202
Phone:  (414) 277-5143
Fax:  (414) 978-8968


Such notice shall be deemed to be given when received,  Any notice of any change
in such address shall also be given in the manner set forth above.  Whenever the
giving of notice is required, the giving of such notice may be waived in writing
by the party entitled to receive such notice.


8.           Entire Agreement; Amendment.  This Agreement, together with the PI
Purchase Agreement, the Transaction Documents, the Series B Purchase Agreement
and the Vicis Warrant, constitutes the entire agreement among the parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, understandings, and negotiations, whether written or oral, with
respect to the subject matter of this Agreement.  The terms and provisions
contained in this Agreement may not be changed without a writing signed by all
parties hereto.


9.           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of each of the parties to this Agreement and their
respective heirs, personal representatives and successors and permitted
assigns.  Each of PI and Vicis may assign this Agreement without the consent of
the other parties.  The Company may not assign this Agreement without the
consent of the other parties, except in connection with a sale of all or
substantially all of the assets of the Company.


10.           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New
York.


11.           Severability.  The invalidity of any provision or portion of a
provision of this Agreement shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision.  It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.
 
 
5

--------------------------------------------------------------------------------

 


12.           Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE IN THE MANNER SPECIFIED IN
SECTION 7 AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH
MANNER.


13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any counterpart
signature page delivered by facsimile transmission shall be deemed to be and
have the same force and effect as an originally executed signature page.  This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, each intending to be legally bound
hereby, have caused this Agreement to be executed on the date hereof.
 


 
VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC
 
By:                                                                           
Name:
Title:
 
PHYSICIANS INTERACTIVE INC.
 


 
By:                                                                           
Name:
Title:




OPTIMIZERX CORPORATION
 
By:                                                                           
Name:   H. David Lester
Title:     Chief Executive Officer